                                                                          Case 2:19-cv-00968-JCM-BNW Document 7 Filed 06/25/19 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           wwong@grsm.com

                                                                      7   Attorneys for Park Bonanza East Townhouse
                                                                          Owners Association, Inc.
                                                                      8

                                                                      9                                   UNITED STATES DISTRICT COURT

                                                                     10                                         DISTRICT OF NEVADA
Gordon Rees Scully Mansukhani, LLP




                                                                     11   DITECH FINANCIAL, LLC,                                )   Case No.:   2:19-cv-00968-JCM-BNW
                                                                                                                                )
                                     300 S. 4th Street, Suite 1550




                                                                     12                            Plaintiff,                   )
                                        Las Vegas, NV 89101




                                                                                                                                )
                                                                     13   vs.                                                   )   STIPULATION AND ORDER TO
                                                                                                                                )   EXTEND TIME FOR
                                                                     14   PARK BONANZA EAST TOWNHOUSE                           )   DEFENDANT TO RESPOND TO
                                                                          OWNERS ASSOCIATION, INC.                              )   COMPLAINT (ECF NO. 1)
                                                                     15                                                         )
                                                                                                   Defendant.                   )
                                                                     16                                                         )
                                                                     17   TO THE HONORABLE COURT:
                                                                     18          Plaintiff DITECH FINANCIAL, LLC (“Ditech”) and Defendant PARK BONANZA
                                                                     19   EAST TOWNHOUSE OWNERS ASSOCIATION (“Park Bonanza”), by and through their
                                                                     20   counsel of record, hereby agree and stipulate to the following:
                                                                     21          1)      Ditech filed its Complaint with this Court on June 6, 2019.
                                                                     22          2)      Ditech served its Complaint on Park Bonanza in this matter on June 14, 2019.
                                                                     23          3)      Park Bonanza’s deadline to respond to Ditech Complaint is currently July 5, 2019.
                                                                     24          4)      Park Bonanza recently retained counsel, and the parties are exploring early
                                                                     25   settlement potentials.
                                                                     26

                                                                     27

                                                                     28

                                                                                                                          -1-
                                                                               Case 2:19-cv-00968-JCM-BNW Document 7 Filed 06/25/19 Page 2 of 2



                                                                           1          5)      In order to provide Park Bonanza sufficient time to prepare its response to

                                                                           2   Ditech’s Complaint, and to allow time for the parties to discuss potential resolution, the parties

                                                                           3   stipulate that Park Bonanza may have until August 5, 2019 to file its response to the Complaint.
                                                                           4          Dated this 25th day of June, 2019.

                                                                           5    GORDON REES SCULLY MANSUKHANI,                    WRIGHT FINLAY ZAK, LLP
                                                                                LLP
                                                                           6

                                                                           7           /s/ Wing Yan Wong                                  /s/ Christina V. Miller
                                                                                Robert S. Larsen, Esq.                            Matthew S. Carter, Esq.
                                                                           8    Nevada Bar No. 7785                               Nevada Bar No. 9524
                                                                                Wing Yan Wong, Esq.                               Christina V. Miller, Esq.
                                                                           9    Nevada Bar No. 13622                              Nevada Bar No. 12448
                                                                                300 South Fourth Street, Suite 1550               7785 W. Sahara Ave., Suite 200
                                                                          10    Las Vegas, Nevada 89101                           Las Vegas, NV 89117
     Gordon Rees Scully Mansukhani, LLP




                                                                          11    Attorneys for Park Bonanza East Townhouse         Attorneys for Ditech Financial, LLC
                                                                                Owners Association
                                          300 S. 4th Street, Suite 1550




                                                                          12
                                             Las Vegas, NV 89101




                                                                          13

                                                                          14

                                                                          15                                                IT IS SO ORDERED:
                                                                          16

                                                                          17
                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                          18

                                                                          19                                                 DATED:        June 26, 2019
                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26

                                                                          27

1119615/46061687v.1                                                       28

                                                                                                                               -2-
